EXHIBIT 10.22

 

RETIREMENT BENEFITS AGREEMENT

 

THIS RETIREMENT BENEFITS AGREEMENT (this “Agreement”) is made and entered into
as of the 23rd day of October, 2003, by and between GLOBAL POWER EQUIPMENT GROUP
INC., a Delaware corporation (“Employer”), and LARRY EDWARDS, an individual
(“Employee”).

 

WHEREAS, Employee is employed by Employer and has served as its Chief Executive
Officer and President; and

 

WHEREAS, Employee has agreed to serve as the Chairman of the Board of Directors
of Employer and Chief Executive Officer of Employer commencing October 23, 2003,
and Employee has agreed to no longer serve as President of Employer as of such
date; and

 

WHEREAS, Employer wishes to provide for, among other things, a lump sum payment
to be made by Employer to Employee upon the termination of his employment with
Employer or other separation from his employment with Employer for any reason,
including without limitation Employee’s retirement from his employment with
Employer on a date to be selected by Employee or Employer’s termination of
Employee’s employment with Employer pursuant to the Employment Agreement (as
defined in Section 1 below) (the date of any such termination, separation or
retirement being referred to herein as the “Retirement Date”);

 

NOW, THEREFORE, for and in consideration of the mutual covenants and promises
set forth below, as well as other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Employee’s Retirement. Employee and Employer confirm and agree that Employee
will retire from employment with Employer as of the Retirement Date and that the
employment relationship which existed between Employee and Employer and/or any
of Employer’s affiliated companies will cease as of the Retirement Date. Nothing
contained herein shall prevent or interfere with the ability of the parties to
enter into agreements for Employee to provide consulting services and advice to
Employer or Employer’s affiliates on an independent contractor basis (a
“Subsequent Agreement”), including without limitation the Consulting Services
Agreement (as defined in Section 9 below). In addition, it is anticipated that
(a) Employee will continue to serve as a non-employee Class III member of the
Board of Directors of Employer after the Retirement Date, (b) Employee will also
serve as Chairman of such Board and as a member of various committees of such
Board, and (c) Employee will be compensated for such services pursuant to the
policies which apply generally to non-employee members of such Board. Employer
shall cause its personnel records to reflect that Employee retired from
employment with Employer effective on the Retirement Date. The Employment
Agreement dated as of May 1, 2002, between Employer and Employee (as the same
may subsequently be amended, supplemented or replaced, the “Employment
Agreement”) shall continue in effect until the first to occur of its expiration
or the Retirement Date. Employee acknowledges that neither the discontinuation
of Employee’s service as Employer’s President nor any other circumstances
referred to in this Agreement shall constitute “Good Reason” as such term is
defined and used in the Employment Agreement.



--------------------------------------------------------------------------------

2. Lump Sum Payment. Within 45 days after the Retirement Date, Employer shall
pay to Employee a lump sum amount of $1,888,750, less applicable withholding
taxes. Such amount is equal to the sum of (a) $1,624,316, which is the portion
of such amount that is based on Employee’s compensation from Employer prior to
the date of this Agreement, plus (b) $264,434, which is the portion of such
amount that is based on benefits offered to Employee by Employer prior to the
date of this Agreement. Employee acknowledges that such lump sum amount is
consideration to which he is not otherwise entitled under any plan or program of
Employer or prior agreement with Employer including without limitation the
Employment Agreement. In addition, it is acknowledged that (a) such lump sum
amount is not in consideration of services to be performed by Employee for
Employer in the future and is fully earned and vested as of the date of this
Agreement based upon Employee’s prior service for Employer and (b) the Company’s
obligation to pay such lump sum amount is not contingent upon Employee’s
performance of future services for Employer. Anything herein to the contrary
notwithstanding, in the event that Employee dies before receipt of such lump sum
amount, such amount shall be paid to his revocable trust or, if no such trust
exists, to his estate, within 60 days after the date of his death.

 

3. Salary and MIC Plan. Employer will continue to pay to Employee his base
salary through the Retirement Date, less applicable withholding taxes. Employer
will also pay to Employee any bonus to which Employee may be entitled for the
fiscal years preceding the fiscal year in which the Retirement Date occurs under
Employer’s then-current Management Incentive Compensation Plan (the “MIC Plan”),
less applicable withholding taxes, at the time the amount thereof is determined
and is payable under the terms of the MIC Plan. In addition, with respect to the
fiscal year in which the Retirement Date occurs, Employer will pay to Employee
the amount, less applicable withholding taxes, determined by multiplying (a) the
bonus to which Employee would be entitled for such fiscal year under the
then-current MIC Plan as if he remained an employee of Employer until the end of
such fiscal year, times (b) a fraction (i) the numerator of which is the number
of days of such fiscal year that have elapsed as of the Retirement Date and (ii)
the denominator of which is the number of days in such fiscal year. Such amount
will be paid to Employee at the time the amount thereof is determined and is
payable under the terms of the MIC Plan.

 

4. Stock Options. Employee has been granted certain non-qualified stock options
pursuant to the 2000 Option Plan of GEEG Holdings, L.L.C. (a predecessor to
Employer), as amended (the “2000 Plan”), and the 2001 Stock Option Plan of
Employer (the “2001 Plan”). Except as hereinafter provided, nothing in this
Agreement shall affect any rights or obligations of Employee or Employer under
the Non-Qualified Stock Option Agreements entered into by Employee pursuant to
the 2000 Plan or the 2001 Plan. In the event that, on or before the Retirement
Date, Employee executes and delivers to Employer an Extension Agreement
substantially in the form of Exhibit A hereto, Employer will, effective as of
the Retirement Date: (a) extend the expiration date of the exercise period for
all stock options granted to Employee under the 2000 Plan and the 2001 Plan to
the first anniversary of the Retirement Date, (b) accelerate the vesting of all
unvested options under the 2001 Plan, and (c) agree that the Non-Qualified

 

2



--------------------------------------------------------------------------------

Stock Option Agreement(s) entered into by Employee with respect to all
outstanding stock options granted to Employee under the 2000 Plan and the 2001
Plan shall be deemed to have been amended accordingly. The parties acknowledge
that all of Employee’s outstanding stock options under the 2000 Plan are vested
and that, therefore, the vesting thereof does not require acceleration.

 

5. Officer Matters. Employee shall resign from all employee, officer, director
and committee member positions which Employee holds with Employer or any
affiliate of Employer effective as of the Retirement Date, except that Employee
shall not resign from Employee’s position as Chairman of Employer’s Board of
Directors or as a Class III member of Employer’s Board of Directors. Nothing in
this Agreement shall affect any of Employee’s rights or obligations with respect
to indemnification or director and officer liability insurance coverage to which
Employee is entitled or subject in his capacity as a former director and officer
of Employer, a continuing Class III member of Employer’s Board of Directors, or
a former officer or director of any affiliate of Employer. After the Retirement
Date, Employee shall be entitled to the rights to indemnification and director
and officer liability insurance coverage that Employer provides to other former
directors and officers of Employer and to former directors and officers of any
affiliate of Employer. In addition, to the extent permitted by law, Employee, as
a former officer of Employer, shall be entitled to the same indemnification
rights that are provided to Employee pursuant to Employer’s Certificate of
Incorporation and Bylaws as of the date hereof.

 

6. Accrued Vacation Pay. On the Retirement Date, Employer shall compensate
Employee for all of Employee’s accrued, but unused, vacation time through the
Retirement Date in accordance with the policies of Employer.

 

7. Other Benefits. Except as specifically set forth in this Agreement, all
employment benefits previously made available to Employee by Employer or any of
its affiliates shall terminate on the Retirement Date. This Agreement shall not
waive Employee’s right to any accrued benefit (a) under an Employer plan in
which he is a qualified participant or (b) to which he is entitled by law,
including but not limited to rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).

 

8. Tax Preparation. Employer will pay Employee’s reasonable costs incurred as
part of the preparation of his personal income tax returns for the year in which
the Retirement Date occurs; provided, however, in no event shall Employer pay in
excess of $2,000 of such costs.

 

9. Consulting Services Agreement. On the Retirement Date, Employer and Employee
agree to enter into a Consulting Services Agreement substantially in the form
attached hereto as Exhibit B (the “Consulting Services Agreement”). The parties
shall mutually agree upon the consideration to be paid to Employee pursuant to
the Consulting Services Agreement prior to their entry into such agreement, it
being understood that such consideration shall be equal to one year of his
then-current base salary plus his then-current target bonus under the MIC Plan.
Anything herein to the contrary notwithstanding, in the event that Employee dies
before the Retirement Date, such consideration shall be paid to Employee’s
revocable trust or, if no such trust exists, his estate, in accordance with the
payment schedule set forth in the Consulting Services Agreement.

 

3



--------------------------------------------------------------------------------

10. Disclosure; No Disparagement. Employee and Employer will use good faith
efforts to agree on the language of the press release to be used in announcing
Employee’s retirement; provided, however, that it is understood that Employer
shall be permitted to make such disclosure as may be required under federal
securities laws. Employer agrees that Employer will instruct its officers and
directors not to criticize, denigrate or disparage Employee, either orally or in
writing; provided, however, that it is understood that Employer shall be
permitted to make such disclosure as may be required under federal securities
laws. Employee agrees that Employee will not criticize, denigrate or disparage
Employer or any of its affiliates or their products and services, either orally
or in writing.

 

11. Cooperation in Litigation. To the extent reasonably necessary and upon
reasonable notice, following the Retirement Date, Employee will cooperate with
Employer and its affiliates in connection with the prosecution or defense of any
claim asserted by or against any of them (excluding a claim in connection with
the enforcement of this Agreement) with respect to which Employee may have any
knowledge.

 

12. Independent Legal Advice. Employee acknowledges that he has had the
opportunity to be represented by independent legal counsel of his choice with
respect to the advisability of signing this Agreement. Employer will pay
Employee’s reasonable legal costs incurred as part of his discussions with
Employer regarding his retirement; provided, however, in no event shall Employer
pay in excess of $15,000 of such costs.

 

13. Knowledge of Contents. Each party acknowledges that such party has carefully
read this Agreement and that the contents hereof are known and understood by
such party. This Agreement is signed freely by each party hereto.

 

14. No Admission of Liability. This Agreement and compliance with this Agreement
shall not be construed as an admission by Employer or Employee of any liability
whatsoever, or as an admission by Employer of any violation of the rights of
Employee or any other person, or any violation of any order, law, statute, duty
or contract.

 

15. Severability. In the event that any provision of this Agreement should be
held to be void, voidable, or unenforceable, the remaining portions hereof and
thereof shall remain in full force and effect.

 

16. Governing Law. Except to the extent preempted by federal law, this Agreement
shall be governed in all respects, including validity, interpretation and
effect, by the laws of the State of Oklahoma, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.

 

17. Prior Agreements Superseded; Entirety and Integration. Except as otherwise
specifically provided herein, this Agreement supersedes and replaces all other
prior agreements, written or oral, relating to Employee’s employment with
Employer and/or any of Employer’s affiliated companies; provided, that,
notwithstanding the foregoing, the Employment Agreement shall remain in effect
until the earlier of its expiration or the Retirement Date. Upon the

 

4



--------------------------------------------------------------------------------

execution hereof by all of the parties hereto, this Agreement shall constitute a
single, integrated contract expressing the entire agreement of the parties
relative to the subject matter hereof and, except as otherwise specifically
noted herein, supersedes all prior negotiations, understandings and/or
agreements, if any, of the parties. No covenants, agreements, representations,
or warranties of any kind whatsoever have been made by any party hereto, except
as specifically set forth in this Agreement.

 

18. Tax Matters. The parties acknowledge that the indemnification set forth in
this Section 18 is also set forth in the current Employment Agreement and is
being repeated herein to confirm its survival beyond the Retirement Date or any
termination or expiration of the Employment Agreement. Employee shall indemnify,
defend and hold harmless Employer and its Affiliates (and their respective
officers, directors and employees) for any liability associated with federal,
state or local income tax withholding and employment tax withholding in respect
of Employee or his transferees (including all interest, penalties and additions
to tax with respect thereto) resulting from, or arising with respect to, the
issuance to Employee of any units of interest in the Predecessor Company,
whether before or after the merger of GEEG Acquisition, L.L.C. into the
Predecessor Company, whether acquired by purchase from any Subsidiary of
Employer or otherwise, or the holding by Employee or his transferees of any such
units of interest in the Predecessor Company. Unless otherwise defined in this
Agreement, capitalized terms used in this Section 18 have the respective
meanings given them in the current Employment Agreement.

 

19. Binding Effect; Amendments. This Agreement will be binding upon, and inure
to the benefit of, Employer and Employee and their respective successors and
assigns. This Agreement may not be modified or amended except by an instrument
in writing signed by both Employee and a duly authorized representative of
Employer.

 

[Signatures appear on following page.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above mentioned.

 

“Employer”

Global Power Equipment Group Inc.

By:

 

/s/ John M. Matheson

--------------------------------------------------------------------------------

   

John M. Matheson

   

Vice President and General Counsel

“Employee”

/s/ Larry Edwards

--------------------------------------------------------------------------------

Larry Edwards

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

EXTENSION AGREEMENT

 

Reference is made to that certain Retirement Benefits Agreement (the “Retirement
Benefits Agreement”) dated as of October 23, 2003, by and between Global Power
Equipment Group Inc. (“Employer”) and the undersigned (“Employee”). Unless the
context otherwise requires, capitalized terms used herein have the respective
meanings ascribed to them in the Retirement Benefits Agreement.

 

Pursuant to Section 4 of the Retirement Benefits Agreement, Employee hereby
agrees as follows effective as of the Retirement Date: (a) the expiration date
of the exercise period for all outstanding stock options granted to Employee
under the 2000 Plan and 2001 Plan shall be extended to the first anniversary of
the Retirement Date, (b) the vesting of all unvested options under the 2001 Plan
shall be accelerated, and (c) all Non-Qualified Stock Option Agreement(s) with
respect to all outstanding stock options granted to Employee under the 2000 Plan
and the 2001 Plan shall be deemed to have been amended accordingly.
Notwithstanding the foregoing, it is understood that in no event may any such
stock option be exercised more than 10 years after the date on which such stock
option was granted.

 

Employee hereby acknowledges that he has been advised by Employer that he should
seek the advice of his tax advisor or accountant prior to any execution by him
of this Extension Agreement.

 

Employee hereby agrees to indemnify, defend and hold harmless Employer and its
affiliates from any liability associated with federal, state and/or local income
tax withholding and employment tax withholding in respect of Employee or his
transferees (including all interest, penalties and additions to tax with respect
thereto) resulting from, or arising with respect to, this Extension Agreement.

 

IN WITNESS WHEREOF, Employee has executed this Extension Agreement as of
                    , 200    .

 

 

--------------------------------------------------------------------------------

Larry Edwards



--------------------------------------------------------------------------------

EXHIBIT B

 

CONSULTING SERVICES AGREEMENT

 

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered into as of the
     day of                     , 200    , by and between Global Power Equipment
Group Inc., a Delaware corporation (the “Company”), and Larry Edwards, an
individual residing in                                         , Oklahoma
(“Consultant”).

 

WHEREAS, the Company and its subsidiaries are engaged in the businesses of
designing, engineering and fabricating equipment for gas turbine power plants
and power-related equipment for industrial operations and providing related
value-added services including engineering, retrofit and upgrade, and
maintenance and repair, such businesses being conducted on a worldwide basis;
and

 

WHEREAS, Consultant has significant experience and expertise in various matters
related to the Company and its subsidiaries on account of his service as the
Chief Executive Officer of the Company; and

 

WHEREAS, pursuant to the Retirement Benefits Agreement, dated October 23, 2003,
between the Company and Consultant (the “Retirement Benefits Agreement”),
Consultant and the Company agreed to enter into this Agreement upon his
retirement from the Company; and

 

WHEREAS, the Company and its subsidiaries wish to obtain certain consulting
services from Consultant in connection with their business activities after such
retirement and Consultant is willing to provide such services to the Company and
its subsidiaries on the terms specified herein;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and covenants hereinafter set forth, the parties hereto agree as follows:

 

1. Services. The services to be provided by Consultant will consist of
assistance in connection with matters related to the Company and its
subsidiaries normally performed by the Company’s Chief Executive Officer in
accordance with past practice and the facilitation of the Company’s transition
to a new Chief Executive Officer (“Services”). All Services will be rendered at
the request and under the general direction of the Company’s Board of Directors.
The Company will provide Consultant such information about the business
activities of the Company and its subsidiaries as Consultant may reasonably
require in order to carry out the Services.

 

2. Standard of Performance. All Services will be performed by Consultant with a
level of skill and care generally exercised by employees or other consultants
engaged in performing the same or similar services. In performing the Services,
Consultant will comply fully with all applicable laws.



--------------------------------------------------------------------------------

3. Relationship. The relationship between the Company and Consultant will be
that of independent contractors and Consultant will not be or be deemed to be a
partner, agent or employee of the Company or any of its subsidiaries. Consultant
will have no authority to enter into contracts or agreements on behalf of the
Company or otherwise bind the Company in his capacity as Consultant under this
Agreement. Consultant will not be eligible to participate in any employee
pension, insurance, medical, retirement or other fringe benefit plan of the
Company or any of its subsidiaries on account of the provision of Services
pursuant to this Agreement. Consultant will control the conduct and means of
performing the Services.

 

4. Term. Unless earlier terminated pursuant to Section 20 hereof, this Agreement
will become effective on the date hereof and will continue until the first
anniversary of the date hereof.

 

5. Availability. Upon reasonable advance notice, Consultant will make himself
available at times and places as reasonably required to perform the Services
contemplated by this Agreement. Consultant will not be required to travel
outside Tulsa, Oklahoma, unless the Company and Consultant mutually agree that
such travel is necessary in order to provide the requested Services.

 

6. Fees. The Company will pay Consultant an aggregate fee of [$            ] in
consideration of Consultant’s performance of the Services. Such fee will be
payable on each monthly anniversary of the date of this Agreement in 12 equal
installments; provided, however, that, at the Company’s discretion, such payment
may be accelerated based upon substantial completion of assignments,
satisfactory performance and other factors, but in no event shall the aggregate
amount of payment be less than [$            ]. In the event of Consultant’s
death during the term of this Agreement, the unpaid portion of such fee shall be
paid to Consultant’s revocable trust or, if no such trust exists, to
Consultant’s estate in accordance with the above payment schedule. In the event
of Consultant’s inability to perform the Services during the term of this
Agreement on account of disability or incapacity, Consultant shall not be in
breach of this Agreement on account thereof and the Company shall continue to
make the payments to Consultant called for by this Section 6.

 

7. Expenses and Facilities. The Company will reimburse Consultant for all
reasonable business expenses paid or incurred by Consultant directly in
connection with the performance of the Services. In addition, while this
Agreement remains in effect and during the time that the Company has requested
that Consultant perform any Services, the Company will make available to
Consultant without charge appropriate office space, office equipment and
clerical assistance for use in connection with Consultant’s performance of such
Services. During the term of this Agreement, Consultant will retain possession
of the cell phone and portable computer obtained by Consultant from the Company.
Upon the expiration of the term of this Agreement, Consultant will retain
possession of such portable computer after removal therefrom of all property and
software owned or licensed by the Company, including all Confidential
Information (as hereinafter defined). If Consultant is requested by the Company
to travel outside of the United States, the Company will arrange for business
class travel by Consultant.

 

B-2



--------------------------------------------------------------------------------

8. Taxes. Consultant will pay, be fully responsible for and indemnify the
Company and its subsidiaries against all taxes attributable to the compensation
payable to Consultant hereunder, including, without limitation, income,
unemployment, Social Security and Medicare taxes.

 

9. Insurance. While this Agreement remains in effect, Consultant will maintain
in force or cause to be maintained in force with respect to any automobile
operated by Consultant automobile liability insurance with limits of not less
than $100,000 for any one person for bodily injury or death, $300,000 for any
one accident for bodily injury or death and $50,000 for property damage.
Consultant will provide the Company evidence of such insurance upon its request.

 

10. Work Product. Consultant agrees that all inventions, drawings, improvements,
developments, methods, processes, programs, designs and all similar or related
information which relates to the Company’s or any of its subsidiaries’ actual or
anticipated business or research and development or existing or future products
or services and which are conceived, developed, contributed to or made by
Consultant (either solely or jointly with others) during the term of this
Agreement or during his prior employment with the Company (“Work Product”) will
be the sole and exclusive property of the Company or any such subsidiary.
Consultant will promptly disclose such Work Product to the Company and perform
all actions requested by the Company (whether during or after the term of this
Agreement) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).

 

11. Confidential Information.

 

(a) Consultant acknowledges that:

 

(i) the Work Product, artificial intelligence systems, information, customer
lists, goodwill, observations and data disclosed to, developed by or obtained by
him during the term of this Agreement or during his prior employment with the
Company concerning the business or affairs of the Company or any such subsidiary
(including without limitation the Company’s and its subsidiaries’ technology,
methods of doing business and supplier and customer information) (collectively,
“Confidential Information”) are highly confidential and uniquely valuable to the
Company and its subsidiaries;

 

(ii) such Confidential Information is and will continue to be the property of
the Company or any such subsidiary;

 

(iii) the Company and each of its subsidiaries has a proprietary interest in
their respective Confidential Information, including without limitation the
identity of their respective customers and suppliers, solicited customers,
customer and supplier lists;

 

B-3



--------------------------------------------------------------------------------

(iv) the continued success of the Company and its subsidiaries depends in large
part on keeping the Confidential Information from becoming known to competitors
of the Company and its subsidiaries; and

 

(v) the Company and its subsidiaries will be irreparably harmed by disclosure of
any Confidential Information.

 

(b) Therefore, Consultant agrees:

 

(i) That, during the term of this Agreement and for all times thereafter, except
as required by law or court order, he will not directly or indirectly disclose
to any unauthorized person or use for his own account any Confidential
Information without the prior written consent of the Company, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of Consultant’s acts or omissions
to act;

 

(ii) To use his best efforts and diligence to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss or
theft;

 

(iii) That upon the expiration of the term of this Agreement or at any other
time the Company may request, for whatever reason, Consultant will deliver (and
in the event of Consultant’s death or incapacity, his representative will
deliver) to the Company all computer equipment or backup files of or relating to
the Company and its subsidiaries, all memoranda, correspondence, customer data,
notes, plans, records, reports, manuals, photographs, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information, the Work Product or the business of the Company or any
of its subsidiaries which he may then possess or have under his control. If the
Company requests, Consultant (or his representative) agrees to provide written
confirmation that Consultant has returned all such materials to the Company or
one of its subsidiaries; and

 

(iv) That upon the expiration of the term of this Agreement or at any other time
the Company may request, for whatever reason, Consultant will assign all rights,
title and interest in the Confidential Information, the Work Product, all
computer equipment or backup files of or relating to the Company or any of its
subsidiaries, all memoranda, correspondence, customer data, notes, plans,
records, reports, manuals, photographs, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential
Information, the Work Product or the business of the Company or any of its
subsidiaries which Consultant may then possess, has under his control, or has
ever developed, obtained, or contributed to during his tenure with the Company.

 

(c) Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or

 

B-4



--------------------------------------------------------------------------------

other tax analyses) that are provided to it relating to such tax treatment and
tax structure. However, any such information relating to the tax treatment or
tax structure is required to be kept confidential to the extent necessary to
comply with any applicable federal or state securities laws.

 

12. Noncompete; Nonsolicitation.

 

(a) Consultant agrees that, until the first anniversary of the date of this
Agreement (the “Restricted Period”), he will not directly or indirectly own,
operate, manage, control, participate in, consult with, advise, provide services
for, or in any manner engage in any business (including by himself or in
association with any person, firm, corporate or other business organization or
through any other entity) in competition with, or potential competition with,
the businesses of the Company or any of its subsidiaries as such businesses
exist during the term of this Agreement, within the United States or any other
geographical area in which the Company or any of its subsidiaries engages or
plans to engage in such businesses. Nothing herein will prohibit Consultant from
(i) being a passive owner of not more than 2% of the outstanding stock of a
corporation which is publicly traded, so long as Consultant has no active
participation in the business of such corporation, or (ii) providing consulting
services to investment companies with respect to investments in businesses that
may or may not be in competition with the Company or any of its subsidiaries so
long as Consultant (A) continues to perform the Services and his other
obligations under this Agreement, (B) does not disclose any competitive
information of the Company or other Confidential Information, and (C) acts in
accordance with his fiduciary and other duties as a director of the Company.

 

(b) During the Restricted Period, Consultant will not directly or indirectly
through another entity (i) induce or attempt to induce any employee of the
Company or any of its subsidiaries to leave the employ of the Company or any
such subsidiary, or in any way interfere with the relationship between the
Company or any of its subsidiaries and any employee thereof, including without
limitation, inducing or attempting to induce any union, employee or group of
employees to interfere with the business or operations of the Company or any of
its subsidiaries, (ii) hire any person who was an employee of the Company or any
of its subsidiaries at any time during Consultant’s employment period, or (iii)
induce or attempt to induce any customer, supplier, distributor, franchisee,
licensee or other business relation of the Company or any of its subsidiaries to
cease doing business with the Company or any such subsidiary, or in any way
interfere with the relationship between any such customer, supplier,
distributor, franchisee, licensee or business relation and the Company or any of
its subsidiaries.

 

(c) Consultant agrees that: (i) the covenants set forth in this Section 12 are
reasonable in geographical and temporal scope and in all other respects, (ii)
the Company would not have entered into this Agreement but for the covenants of
Consultant contained herein, and (iii) the covenants contained herein have been
made in order to induce the Company to enter into this Agreement.

 

(d) If, at the time of enforcement of this Section 12, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such

 

B-5



--------------------------------------------------------------------------------

circumstances will be substituted for the stated duration, scope or area and
that the court will be allowed to revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law.

 

13. Remedies. Consultant recognizes and affirms that in the event of his breach
of any provision of Section 10, 11 or 12 hereof, money damages would be
inadequate and the Company would have no adequate remedy at law. Accordingly,
Consultant agrees that in the event of a breach or a threatened breach by
Consultant of any of the provisions of Section 10, 11 or 12 hereof the Company,
in addition and supplementary to other rights and remedies existing in its
favor, may apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security).

 

14. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and delivered personally, mailed by certified or registered mail, return
receipt requested and postage prepaid, sent via a nationally recognized
overnight courier, charges prepaid, or sent via facsimile. Such notices, demands
and other communications will be sent to the address indicated below:

 

To the Company:

 

Global Power Equipment Group Inc.

6120 South Yale, Suite 1480

Tulsa, OK 74136

Attention: General Counsel

Facsimile No.: (918) 274-2367

 

To the Consultant:

 

Larry Edwards

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

or such other address or to the attention of such other person as the recipient
party will have specified by prior written notice to the sending party. Any such
notice, demand or other communication will be deemed to have been received (a)
when delivered, if personally delivered, or sent by nationally-recognized
overnight courier or sent via facsimile or (b) on the third business day
following the date on which the piece of mail containing such notice, demand or
other communication is posted if sent by certified or registered mail.

 

15. Severability. If any provision or clause of this Agreement, or portion
thereof shall be held by any court or other tribunal of competent jurisdiction
to be illegal, invalid, or unenforceable in such jurisdiction, the remainder of
such provision will not be thereby affected and will be given full effect,
without regard to the invalid portion. It is the intention of the parties that,
if any court construes any provision or clause of this Agreement, or any portion
thereof, to be illegal, void or unenforceable because of the duration of such
provision or the area matter covered thereby, such court will reduce the
duration, area, or matter of such provision, and, in its reduced form, such
provision will then be enforceable and will be enforced.

 

B-6



--------------------------------------------------------------------------------

16. Assignment. All rights and obligations herein contained will inure to the
benefit of and be binding upon the Company, Consultant, their successors and
their permitted assigns. Consultant will not assign any rights or obligations
under this Agreement without the prior written consent of the Company.

 

17. Governing Law. Except as otherwise provided below, this Agreement shall be
governed in all respects, including validity, interpretation and effect, by the
laws of the State of Oklahoma, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. It is
acknowledged, however, that the terms and provisions of this Agreement have been
arrived at in good faith by the parties hereto, and the parties intend that this
Agreement shall be fully enforceable. To that end the parties agree that to the
extent that this Agreement or some aspect thereof or the performance or breach
thereof bears a reasonable relationship to a jurisdiction other than the State
of Oklahoma, and if the same shall be enforceable under the laws of such
jurisdiction but not the State of Oklahoma, the laws of the jurisdiction in
which such enforceability prevails shall govern their rights and duties in that
regard.

 

18. Entire Agreement and Waiver. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any other understanding entered into by or on account of the parties
with respect to the subject matter hereof to the extent inconsistent herewith.
This Agreement may not be changed, modified or amended except in writing signed
by the parties hereto. The failure of either party to exercise any rights under
this Agreement for a breach thereof will not be deemed to be a waiver of such
rights or a waiver of any subsequent breach.

 

19. Release. Within 30 days after the date hereof and so long as Consultant
executes and delivers to the Company the Release attached as Annex A hereto (the
“Release”) on the date hereof and does not revoke the Release pursuant to the
provisions of the Release, the Company shall pay to Consultant a lump sum amount
of $812,158, less applicable withholding taxes, in consideration of the Release
and the acknowledgements, waivers, representations and undertakings specified in
the Release. Anything in this Agreement to the contrary notwithstanding, this
Agreement shall be void and of no force or effect if Consultant does not so
execute and deliver the Release to the Company or if Consultant revokes the
Release pursuant to the provisions of the Release.

 

20. Termination.

 

(a) Anything in this Agreement to the contrary notwithstanding, this Agreement
is subject to early termination (i) by resolution of the Board of Directors of
the Company (the “Board”) with or without Cause (as hereinafter defined) or (ii)
upon Consultant’s voluntary termination with or without Good Reason (as
hereinafter defined).

 

B-7



--------------------------------------------------------------------------------

(b) As used in this Agreement, the following terms shall have the meanings set
forth below:

 

(i) “Cause” means the occurrence of any one of the following as determined by
the Board: (A) a material breach of Consultant’s obligations under this
Agreement if such breach has continued for a period of 10 days after written
notice of such failure has been given by the Company to Consultant; (B) the
commission by Consultant of a felony, or any crime involving theft, dishonesty
or moral turpitude; (C) the commission by Consultant of act(s) or omission(s)
which are willful and deliberate acts intended to harm or injure the business,
operations, financial condition or reputation of the Company or any affiliate of
the Company; (D) Consultant’s drunkenness or use of drugs which interferes with
the performance of Consultant’s duties under this Agreement, which drunkenness
or use of drugs continues after receipt of notice to Consultant from the Company
of his violation of this provision; or (E) any attempt by Consultant to secure
any personal profit in connection with the business of the Company unless given
prior written approval by unanimous consent of the Board.

 

(ii) “Good Reason” for resignation by Consultant means his resignation because
of: (A) an assignment, by action of the Board, to Consultant of any duties and
responsibilities that are substantially inconsistent with “Services” as such
term is defined and used in this Agreement; or (B) a material breach of the
Company’s obligations under this Agreement if such breach has continued for a
period of 10 days after written notice of such failure has been given by
Consultant to the Company.

 

(c) If this Agreement is terminated pursuant to this Section 20 by resolution of
the Board with Cause or by reason of Consultant’s voluntary resignation without
Good Reason, then Consultant shall be entitled to receive only all previously
earned and accrued but unpaid fees under this Agreement up to the date of
termination. If this Agreement is terminated pursuant to this Section 20 by
reason of Consultant’s voluntary resignation with Good Reason or by resolution
of the Board without Cause, then Consultant shall be entitled to receive all
fees under this Agreement to which he would have otherwise been entitled but for
such termination, such fees to be paid in accordance with the payment schedule
set forth in this Agreement. Except as provided in this Section 20, Consultant
shall not be entitled to any other fees or payments upon termination of this
Agreement.

 

(d) The provisions of Sections 8, 10 through 18, and 21 of this Agreement shall
survive any termination of this Agreement pursuant to this Section 20.

 

B-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

“Company”

     

“Consultant”

Global Power Equipment Group Inc.

       

By:

 

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

     

Larry Edwards

Title:

 

 

--------------------------------------------------------------------------------

       

 

B-9